Appeal from a judgment of the Supreme Court (Sheridan, J.), entered June 24, 2003 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the Board of Parole denying petitioner’s request for parole release.
*834Since the determination giving rise to this CPLR article 78 proceeding, petitioner has reappeared before the Board of Parole and again was denied parole release. Given petitioner’s subsequent reappearance before the Board in January 2004, the instant matter is now moot and must be dismissed (see Matter of Rivera v Travis, 8 AD3d 716 [2004]).
Cardona, P.J., Mercure, Crew III, Peters and Spain, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.